This appeal filed in the Appellate Court was transferred here because there is duly presented therein a question of rights guaranteed by the Federal Constitution. § 4-214, Clause 1.  First, Burns' 1933. It is an appeal from a judgment upon a judgment of an Ohio court taken pursuant to a cognovit and presents questions similar to those in W.H. Barber Co. v.Hughes, ante, p. 570, this day decided. The facts were stipulated and may be stated very briefly.
Appellee is an Indiana corporation with offices at Ft. Wayne, Indiana. Appellant, when the note was executed *Page 593 
and the judgment taken in Ohio, was a resident of that 2, 3.  State. The note was dated at Van Wert, Ohio, signed there and delivered to an agent of appellee in Ohio. So far as the record discloses it may have remained in Ohio until the judgment was taken thereon in an Ohio court. The only contact point with Indiana is by reason of the fact that the note was made payable at appellee's office in Fort Wayne. There is no question as to the validity of the process or of the judgment under the laws of Ohio. The record is silent as to where value was given, but it may be assumed in aid of the judgment that this occurred in Ohio. We do not consider that the fact that the note was payable in Indiana made it an Indiana contract.
The case is ruled by the principles set out at length in W.H.Barber Co. v. Hughes, supra. Accordingly the judgment below giving full faith and credit to the Ohio judgment is affirmed.
NOTE. — Reported in 63 N.E.2d 425.